By the Court.
We think there was no error in refusing to hear the evidence for the purpose for which it was offered, to wit, to prevent a judgment for the removal of the nuisance, by an order to be issued to the sheriff, and at tlie expense of the defendant, unless the nuisance should be abated before the order should issue to the sheriff*.
It was the duty* of the court to render the judgment complained of upon the conviction of the defendant. If, after such judgment was rendered, a motion had been made for the issuing of an order to the sheriff, testimony of the nature offered should have been received by the court.
After conviction and sentence, under this statute, an order to the sheriff'should not he issued as a matter of course, but only upon a showing that the nuisance continues to ' exist.

Motion overruled.